             Case 1:18-cv-00930 Document 1 Filed 10/29/18 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF TEXAS
                           AUSTIN DIVISION
JOHN DOE,                        §
     Plaintiff                   §
                                 §
v.                               §
                                 §       Civil Action No. 1:18-cv-930
TEXAS STATE UNIVERSITY SYSTEM, §
TEXAS STATE UNIVERSITY,          §
VINCENT LUIZZI, KAREN MEANEY,    §
ANN WATKINS, and CHARMAINE       §
MAZZANTINI                       §
     Defendants.                 §


                      DEFENDANTS’ NOTICE OF REMOVAL


       Now Come Defendants Texas State University System, Texas State University

(“TSUS” and “TSU,” respectively) and Vincent Luizzi, Karen Meaney, Ann Watkins, and

Charmaine Mazzantini (“Official-capacity Defendants”) (collectively, “Defendants”) and

file this Petition for Removal and respectfully shows this Court the following:

       1.     This removal is pursuant to 28 U.S.C. 1441(a). Plaintiff John Doe sued

Defendants alleging violations of the Title IX, 20 U.S.C. §1681, et. seq. (“Title IX”); U.S.

Const. Amd. 5, 14; 42 U.S.C. § 2000e-5(f) “Title VII”, et. seq., and other state-law causes

of action. Because claims arising under the laws of the United states are asserted, this

Court has federal question jurisdiction and removal is proper. 28 U.S.C. § 1331; id.

§ 1441(a).

       2.     Plaintiff is a tenured professor at Texas State University against whom the

University has recommended a sanction of termination based on violations of the

University’s Sexual Misconduct Policy. He alleges that Defendants are denying him due

process—despite the fact that no due process hearing has yet occurred and no sanction
            Case 1:18-cv-00930 Document 1 Filed 10/29/18 Page 2 of 4



has been imposed. He also claims that he has been subjected to gender discrimination in

violation of Title IX of the Education Amendments of 1972 due to an erroneous outcome

of a sexual misconduct investigation, selective enforcement of the sexual misconduct

policy, hostile environment/gender discrimination, and deliberate indifference. He also

alleges retaliation under Title VII of the Civil Rights Act of 1964 for filing a grievance

against his supervisor. He also alleges that Defendant Meaney tortuously interfered with

his contract with the University. He further asserts that the official-capacity defendants

acted ultra vires in interpreting and apply the University’s Sexual Misconduct Policy.

Plaintiff seeks declaratory and injunctive relief. Specifically, he seeks declarations that

the University’s policies and the Official-capacity Defendants’ actions under them

violate his right to due process and an injunction preventing the University from

conducting a due process hearing.

       2.     This action was originally filed in the 274th Judicial District Court of

Hays County, Texas, as Cause No. 18-2329. Plaintiff is John Doe; Defendants are

TSUS, TSU, and Vincent Luizzi, Karen Meaney, Ann Watkins, and Charmaine

Mazzantini in their official capacities. Venue is proper in the United States District

Court for the Western District of Texas, Austin Division under 28 U.S.C. § 1441(a)

because the state court where the suit has been pending is located in this district and

division.

       3.     Plaintiff, who a tenured professor at TSU, filed his state court action on

October 10, 2018, and an amended petition on October 29, 2018 asserting Title IX

claims. The Amended Petition asserting federal claims was served on Defendants on



                                             2
            Case 1:18-cv-00930 Document 1 Filed 10/29/18 Page 3 of 4



October 29, 2018, from which Defendants have thirty (30) days to remove. 28 U.S.C.

§1446(b). Therefore, this removal is timely.

      4.      Plaintiff did not make a demand for a trial by jury within his Original

Petition or Amended Petition.

      5.     A copy of all process, pleadings, and orders served upon, or by,

Defendants in the state court suit are being filed with this notice as required by 28

U.S.C. §1446(a).

      6.      Defendants will promptly file a copy of this notice of removal with the

clerk of the state court where the suit has been pending.



                                         PRAYER

           ACCORDINGLY, Defendants pray that this cause be removed to the United

States District Court for the Western District of Texas, Austin Division, pursuant to

§1441 of Title 28 of the United States Code.

                                         Respectfully submitted.

                                         KEN PAXTON
                                         Attorney General of Texas

                                         JEFFREY C. MATEER
                                         First Assistant Attorney General

                                         BRANTLEY STARR
                                         Deputy First Assistant Attorney General

                                         JAMES E. DAVIS
                                         Deputy Attorney General for Civil Litigation

                                         DAVID A. TALBOT, JR.
                                         Acting Chief - General Litigation Division


                                               3
            Case 1:18-cv-00930 Document 1 Filed 10/29/18 Page 4 of 4




                                       /s/ Emily Ardolino
                                       EMILY ARDOLINO
                                       Texas Bar No. 24087112
                                       Assistant Attorney General
                                       General Litigation Division
                                       P.O. Box 12548, Capitol Station
                                       Austin, Texas 78711-2548
                                       (512) 475-4103
                                       FAX: (512) 320-0667
                                       e-mail: emily.ardolino@oag.texas.gov

                                       ATTORNEYS FOR DEFENDANTS




                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of Defendants’ Notice of Removal
served through CM/ECF filing, on October 29, 2018, to:

David K. Sergi
David K. Sergi and Associates, P.C.
Katherine (Katie) Frank
329 S. Guadalupe St.
San Marcos, TX 78666
david@sergilaw.com
katie@sergilaw.com

ATTORNEYS FOR PLAINTIFF

                                       /s/ Emily Ardolino
                                       EMILY ARDOLINO
                                       Assistant Attorney General




                                          4
